DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims

2.	This Non-Final Office Action is in response to the filing of application #17/020,151 on September 14, 2020.
3.	Claims 1-37 have been cancelled.
4.	Claims 38-57 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 01/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claims 38 and 48 (a method and a system respectively) recite receiving an identifier of a portion of a content item to be skipped during a subsequent playing of the content item; storing the identifier in association with the content item; receiving a request to play the content item; and in response to receiving the request to play the content item: reading the identifier; and based on the identifier, skipping the portion of the content item during playing of the content item. These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a processor, memory and a communication port to receive identifier of a portion of a content item, the memory to store the identifier and the processor to perform receiving a request to play, read the identifier and skip the portion of the content item during playing of the content, as such the use of a process, the memory, the communication port and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 2106.05(f). The combination of these additional elements is no more than mere instructions to apply the exception using a generic 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of deriving content identifier, modifying and displaying requested content amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 39, 43, 45-47, 49, 53 and 55-57, these claims recite limitations that further define the same abstract idea noted in claims 38, 42, 48 and 49. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 40-42 and 50-52, these claims recite limitations that further define the abstract idea noted in claims 38 and 39. In addition, they recite the additional elements of marking time stamps, marking a frame and marking a point in the content item performed by the processor are merely tools for generating metadata. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Viewed as whole or even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.



Claim Rejections - 35 USC § 103

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 38-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gupta et al. (U.S. Patent No. 8,032,649) (hereinafter ‘Gupta’) in view of Iggulden (U.S. Patent No. 6,404,977).

Claims 38 and 48:  Gupta discloses a method and an apparatus comprising: 
receiving an identifier of a portion of a content item, Gupta teaches content identifier is used to anonymously reference media content instead of using file names, further on, each frame has an identifier that marks it as being  a part of at least one stream, and the request to the server includes the content identifier for the content the user desires to play back and/or edit before playback (see at least the Abstract and column 4 lines 21-36; column 5 lines 17-18, lines 54-60; column 7 line 47 through column 8 line 30 and column 12 lines 36-54);
 storing the identifier in memory in association with the content item, Gupta teaches the server can store the media content (with content identifier) either locally or on remotely accessible systems (see at least column 4 lines 21-36 and column 7 lines 19-20); 
receiving a request to play the content item, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back (see at least column 7 lines 25-46); and 
in response to receiving the request to play the content item: 
reading the identifier from the memory, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back (see at least column 7 line 19 through column 8 line 30).
Iggulden teaches skipping commercials and other unwanted broadcast material during playback and all these segments appearing during the period are skipped over during recording in real-time (see at least column 4 line 57 through column 5 line 12 and column 6 line 19-52).  It would have been obvious to a PHOSITA at the time the invention was made for Gupta to modify to include skipping commercial and unwanted broadcast material before playback in order to satisfy the request of the user.

Claims 39 and 49:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein the identifier comprises a start point of the portion of the content item and an end point of the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 40 and 50:  Gupta in view of Iggulden disclose the method and apparatus according to claims 39 and 49, Gupta teaches further comprising marking a first time stamp indicating the start point of the portion of the content item and marking a second Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claim 41 and 51:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising marking a frame corresponding to the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 42 and 52:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising marking a point in the content item corresponding to the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 43 and 53:  Gupta in view of Iggulden disclose the method and apparatus according to claims 42 and 52, Gupta teaches wherein marking the point comprises computing a fingerprint from the portion of the content item, Gupta teaches each frame or group is sorted by time, and includes a start time, audio and/or video frame number, and byte offset. In other words, for any given time point (or range of time) in a media file, the content index can be used to determine the specific chunk(s) that are associated with that time, and the specific frames thereof, and thereby retrieve them as needed (see at least column 7 lines 3-9).

Claims 44 and 54:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches further comprising:
marking a location corresponding to the portion of the content item, Gupta teaches identifying the location of the frames in the chunk (see at least column 6 lines 5-55 and column 7 lines 3-9).

Claims 45 and 55:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein the identifier is received from a first user and the request is received from a second user different from the fist user, Gupta teaches server receives request and serve the new combined media content to the client (see at least column 1 line 50 through column 2 line 7). 

Claims 46 and 56:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein receiving the identifier comprises receiving the identifier via one of an audio input, textual input or graphical input from a user of a media device, Gupta teaches the request to the server includes the content identifier for the content that the user desires to play back, the resolution at which to play the media content, and a time range, specified as the starting time (in milliseconds, or another time unit, into the content) and length (in milliseconds or other units). The content identifier is an arbitrary binary identifier that uniquely identifies a single piece of stored media content and data about the media content, e.g., a 64-bit hash value computed from attributes of the stored media content, any unique string of characters, or a unique number assigned to this content at the time it is created (see at least column 7 lines 25-46 and column 12 lines 36-54).

Claims 47 and 57:  Gupta in view of Iggulden disclose the method and apparatus according to claims 38 and 48, Gupta teaches wherein the content item is a media content, Gupta teaches media files and parses and select frames to transmit based on edits for serving to the client.  Server serves the new combined media content to the client (see at least column 1 line 46 through column 2 line7).

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/
Primary Examiner, Art Unit 3688                                                                                                                                                                                             09/30/2021